DETAILED ACTION
	In RCE filed on 12/07/2020 Claims 14- 15, 19- 27, 31, and 39 are pending. Claims 14, 19- 21 are currently amended. Claims 1- 13, 16- 18, 28- 30, and 32- 38 are canceled. Claim 39 is withdrawn based on original presentation. Claims 14- 15, 19- 27, and 31 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Election/Restrictions
Newly submitted claim 39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the apparatus of claim 21 can be made by a materially different process such as a process where the polyurethane resin is at a ratio of less than 5% or above 20% by weight, relative to the rubber particles.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 39 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The Claims contain limitations which are directed to product-by-process limitations. These limitations are given patentable weight to the structure implied by the steps only. Please see MPEP 2113 for further details.
	The claims limitation directed to the making of the device or element “by mixing the rubber particles and the polyurethane resin used as a binder and pouring the mixture into the cavity through the opening and onto a support grid or lattice, allowing excess binder, if any, to drain away through the lattice or grid, thus ensuring the formation of the pores between the particles” in claims 14 and 21 is given patentable weight to the extent which effects the structure of the claimed device. The Examiner takes the position that virtually no structure is imparted by the above limitation because the lattice or grid includes no dimensions and no excess binder even has to be removed through this process as indicated by the phrase “allowing excess binder, if any, to drain away through the lattice or grid.” The Examiner shifts the burden to the Applicant to show a non-obvious difference imparted by the device/element making process.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The term includes the word “means”, the term is modified by functional language “for holding it in place”, and the term is not modified by sufficient structure, material, or acts for performing the claimed function. The specification describes clips, tabs, handles, hooks, ring, armatures (Page 10 line 26- Page 11 line 8). Therefore, the limitation is interpreted as a clip, tab, handle, hook, ring, armature, or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14- 15, 19- 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 14 and 21 recite the limitations “the rubber particles are sufficiently spaced” and “the binder is sufficiently minimally invasive” (emphasis added). It is unclear what spacing is sufficient to meet the claim limitations and what invasiveness level is sufficient to meet the claim limitations. The term “sufficiently” is a relative term and one of ordinary skill in the art would not be able to reasonably determine the scope of these claimed limitations.
Claims 14 and 21 recite the limitations “the rubber particles are sufficiently spaced, and the binder is sufficiently minimally invasive, so that pores form between the particles”. Based on 
	Claims 15, 19- 20, 22- 27, and 31 are rejected by virtue of depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 14- 15, 19- 20, 24- 25, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0178072 A1 (“Olthoff-1”) in view of USP 5385953 (“McClellan”) and USP 4307200 (“Lichter”).
Regarding claim 14, Olthoff-1 teaches a device for combating the proliferation of aquatic larvae in containers likely to hold stagnant water ([0002] teaches a gutter protector that permits water to flow freely through the gutter but prevents birds, mosquitoes, wasps, and other insects from nesting in the gutter), said containers (12) comprising a wall defining a cavity and an opening (Figs. 1- 2, 7 and [0019- 0020] teach a gutter 12 having the claimed cavity and opening), wherein the shape of the device is designed to completely or partially conform to that of the wall of said cavity (12) and to seal off said opening (Figs. 1- 2, 7 and [0026- 0027] teach the members 32 being shaped to cover the top of the gutter and matching the shape of the interior walls of the gutter 12), said device comprising:
a porous material comprising a porous foam made of polyurethane, whereby the pores provide an open porosity permeably to air and water (Figs. 1- 2, Claim 1, and [0022- 0023, 0027] teach an open cell foam material, preferably a commercially available exterior grade polyurethane foam and the foam material permitting a very high flow rate of water. The Examiner notes that it is inherent that if a porous material is permeable to water, this porous material will also be capable of allowing air to flow therethrough); 
Olthoff-1 does not explicitly teach a porous agglomerate of a rubber granulate of rubber particles ranging in the size from 1 mm to 20 mm; a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder; wherein the polyurethane resin is dosed at a ratio of 5% to 20% by weight, relative to the rubber particles; wherein the rubber particles and the polyurethane resin are arranged to form a porous agglomerate, wherein the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that the 
McClellan teaches a porous agglomerate of a rubber granulate (Abstract and Col. 2 lines 26- 31 teach a microcellular polyurethane composite material comprising desiccated rubber particles embedded in a microcellular matrix of polyurethane. A microcellular matrix is a specific type of foam with micron scale bubbles) of rubber particles ranging in the size from 1 mm to 20 mm (Col. 3 lines 21- 31 teach rubber particles in the range of 100 microns to 1 inch, which corresponds to a range of 0.1 mm to 25.4 inches. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details) and a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder (Abstract, Col. 2 lines 26- 31, Col. 4 lines 60- 64 teach mixing rubber particles, polyol, polyisocyanate, catalyst, and blowing agent to form precursor blend which is cured to produce a microcellular polyurethane composite. Curing hardens the polyurethane thus bonding the embedded rubber particles to the cured polyurethane), 
Wherein the rubber particles and the polyurethane resin are arranged to form a porous agglomerate (Abstract and Col. 2 lines 26- 31 teach a microcellular polyurethane composite material comprising desiccated rubber particles embedded in a microcellular matrix of polyurethane),
wherein the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that the Col. 2 lines 26- 31 and Col. 3 lines 21- 31 teach a microcellular matrix of polyurethane with embedded rubber particles in the range of 100 microns to 1 inch. Since the claimed and prior art porous agglomerates are substantially identical in structure or composition, a prima facie case of obviousness has been established. Please see MPEP 2112.01(I) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) for further details),
wherein the device is made by mixing the rubber particles and the polyurethane resin used as a binder and pouring the mixture into the cavity through the opening and onto a support grid or lattice, allowing excess binder, if any, to drain away through the lattice or grid, thus ensuring the formation of the pores between the particles (Please see Claim Interpretation section above. The combination of Olthoff-1 and McClellan form a device structurally indistinguishable from the structure implied by this product-by-process limitation).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the material of the element to incorporate rubber granulates as taught by McClellan motivated by forming a microcellular composite material that is structurally strong and is wear resistant (McClellan - Col. 2 lines 26- 31) and motivated by recycling rubber based products to form the foam, which reduces waste and reduces the cost of raw materials (based on McClellan – Col. 1 lines 12- 17). 
Lichter teaches the polyurethane binder being dosed at a ratio of 10% or 15.6% by weight, relative to the rubber (Col. 5 lines 19- 32 teaches 12.5% by weight of binder and 80% of neoprene which is a type of rubber; Col. 4 lines 28- 31, line 45 teach urethane as a binder; Col. 7 lines 34- 38 teach shredded neoprene foam).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the amounts urethane and rubber to be at a ratio of 10% or 15.6% as taught by Lichter motivated by obtaining proper and adequate binding of the rubber in the resulting composite foam (Lichter – Col. 5 lines 27- 32).
Olthoff-1 teaches an open cell foam material gutter protector that permits water to flow freely through the gutter but prevents birds, mosquitoes, wasps, and other insects from nesting in the gutter in [0002, 0022]; McClellan teaches mixing rubber particles, polyol, polyisocyanate, catalyst, and blowing agent to form precursor blend which is cured to produce a microcellular polyurethane composite in Abstract, Col. 2 lines 26- 31, Col. 4 lines 60- 64. Curing hardens the polyurethane thus bonding the embedded rubber particles to the cured polyurethane; Lichter teaches 12.5% by weight of binder and 80% of neoprene which is a type of rubber; Col. 4 lines 28- 31, line 45 teach urethane as a binder; Col. 7 lines 34- 38 teach shredded neoprene foam in Col. 5 lines 19- 32 which falls within the claimed ratio of 10% or 15.6% by weight. Since the claim limitation is directed to a property that results from the amount of binder the combination of Olthoff-1, McClellan, and Lichter teach and/or suggest the claim limitation).

Regarding claim 15, Olthoff-1 teaches said porous material has open porosity and comprises a polyurethane resin (Figs. 1- 2, Claim 1, and [0022- 0023, 0027] an open cell foam material, preferably a commercially available exterior grade polyurethane foam).
Olthoff-1 does not explicitly teach said porous material is an agglomerate.
McClellan teaches said porous material is an agglomerate and the granulate is free of metal particles (Abstract and Col. 2 lines 26- 31 teach a microcellular composite material being formed comprising an agglomerate of rubber particles and polyurethane; Col. 4 lines 59- 68 teaches removing metal from recycled tires prior to using the rubber in the microcellular matrix formation. Alternatively, Col. 4 lines 59- 68 teaches metal as being an optional component which may be replaced with nylon, polyimide, or other tire belting material or cord material).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the material of the element to incorporate rubber granulates to form an agglomerate as taught by McClellan motivated by reasons set forth in claim 14.

Regarding claim 19, Olthoff-1 teaches at least one through hole being provided in a lower portion of said device so as to promote the circulation of the collected water after it has passed through said element ([0033] and Fig. 7 teach an arcuate channel 78 is provided in the bottom of the member to permit unobstructed water flow along the gutter).

Regarding claim 20, Olthoff-1 teaches the element is formed in a shape designed to partially conform to that of the wall of the cavity and able to cooperate with support means equipping the wall of said cavity so as to create a space at the bottom of the container for collecting water after it has passed through said element (Fig. 7 and [0033] teach a member 70 preformed in a shape that conforms to the wall of the cavity and the member 70 is capable of cooperating with support means 72 or 71 so as to create a space at the bottom of the container).

Regarding claim 24, Olthoff-1 teaches the element further comprises means (79) for holding it in place ([0033] and Fig. 7 teach intermittent spots of silicon adhesive to hold the foam members in place).

Regarding claim 25, Olthoff-1 teaches the element further comprises gripping means (79) ([0033] and Fig. 7 teach intermittent spots of silicon adhesive to hold the foam members in place).

Regarding claim 27, Olthoff-1 teaches  the element further comprises an external reinforcement means (22) (Fig. 1 and [0020, 0024] teach gutter spikes or gutter support brackets extending from one end of an opening of the gutter to an opposite end of the opening).

Regarding claim 34, Olthoff-1 teaches a device for combating the proliferation of aquatic larvae in containers likely to hold stagnant water ([0002] teaches a gutter protector that permits water to flow freely through the gutter but prevents birds, mosquitoes, wasps, and other insects from nesting in the gutter), said containers (12) comprising a wall defining a cavity and an opening (Figs. 1- 2, 7 and [0019- 0020] teach a gutter 12 having the claimed cavity and opening), said device comprising:
an element (32) comprised of a porous material permeable to air and to water, comprising a synthetic binder, said porous material with open porosity through an entire thickness of the element (Figs. 1- 2, Claim 1, and [0022- 0023, 0027] teach the members 32 being formed of resilient open cell foam material preferably a commercially available exterior grade polyurethane foam; [0015, 0023] teach the members allowing water to flow unobstructed. An open-cell foam that water passes therethrough inherently would allow air to pass therethrough).
Olthoff-1 does not explicitly teach said porous material comprising a porous agglomerate of a rubber granulate of rubber particles ranging in the size from 1 mm to 20 mm and a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder, whereby the rubber particles are sufficiently spaced and the binder is sufficiently minimally invasive, so that the pores formed between the particles.
McClellan teaches a porous agglomerate of a rubber granulate (Abstract and Col. 2 lines 26- 31 teach a microcellular polyurethane composite material comprising desiccated rubber particles embedded in a microcellular matrix of polyurethane. A microcellular matrix is a specific type of foam with micron scale bubbles) of rubber particles ranging in the size from 1 mm to 20 mm (Col. 3 lines 21- 31 teach rubber particles in the range of 100 microns to 1 inch, which corresponds to a range of 0.1 mm to 25.4 inches. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder (Abstract, Col. 2 lines 26- 31, Col. 4 lines 60- 64 teach mixing rubber particles, polyol, polyisocyanate, catalyst, and blowing agent to form prescursor blend which is cured to produce a microcellular polyurethane composite. Curing hardens the polyurethane thus bonding the embedded rubber particles to the cured polyurethane), whereby the rubber particles are sufficiently spaced and the binder is sufficiently minimally invasive, so that the pores formed between the particles (Col. 2 lines 26- 31 and Col. 3 lines 21- 31 teach a microcellular matrix of polyurethane with embedded rubber particles in the range of 100 microns to 1 inch. Since the claimed and prior art porous agglomerates are substantially identical in structure or composition, a prima facie case of obviousness has been established. Please see MPEP 2112.01(I) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) for further details).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the material of the element to incorporate rubber granulates as taught by McClellan motivated by reasons set forth in claim 14.  

Claims 21- 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 5406754 (“Cosby”) in view of USP 7481921 (“Kent”) and USP 5385953 (“McClellan”).
Regarding claim 21, Cosby teaches a device capable of combating the proliferation of aquatic larvae in containers likely to hold stagnant water (Figs. 1- 2 display a guard for a gutter; Col. 4 lines 36- 40 teach an insect screen, this would be capable of combating the proliferation of aquatic larvae in containers), said containers comprising a wall defining a cavity and an opening (Figs. 1- 2 display a gutter having the claimed cavity and opening), said device comprising:
a lattice (26) adapted to be fastened to the wall of the cavity (Col. 4 lines 19- 25 and Fig. 2 teach the gutter guard 10 comprising mesh 26 being attached to the walls via adhesive and/or mechanical fasteners) and an element (24) applied to the surface of the lattice (26) and extending to the wall of said cavity so as to seal off the opening (Fig. 2 and Col. 4 lines 19- 25, lines 32- 48 teach the fine mesh screen 24 supported by wire mesh 26 and extending from the wall of the cavity to cover the claimed opening).
Cosby does not explicitly teach said element being comprised of a porous material comprising a porous agglomerate of a rubber granulate of rubber particles ranging in the size from 1 mm to 20 mm and a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder, whereby the rubber particles are sufficiently spaced and the binder is sufficiently minimally invasive, so that the pores formed between the particles, whereby the pores provide an open porosity permeable to air and to water; and wherein the device is made by mixing the rubber particles and the polyurethane resin used as a binder and pouring the mixture into the cavity through the opening and onto a support grid or lattice, allowing excess binder, if any, to drain away through the lattice or grid, thus ensuring the formation of the pores between the particles.
Kent teaches an element (20) being applied to a surface of a lattice (48) (Figs. 1, 5 and Col. 5 lines 28- 30, Col. 6 lines 26- 34 teach filtering device 20 being placed on grate 48), said element (20) being comprised of a porous material permeable to air and to water (Fig. 5 and Col. 2 lines 66- 67 teach mat 22 functioning to filter water flowing through an inlet 24; Col. 3 lines 4- 7, lines 40- 43 teach portion 26 of filtering device 20 having open space between fibers to create porosity that allows for favorable water flow. It is noted that porous structures that are permeable to water will also inherently be permeable to air).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date to substitute fine mesh screen (24) of Cosby with the filtering device (20) of Kent because this is a substitution of equivalent elements yielding predictable results. Both references teach the plates functioning to filter undesirable contents in water (Cosby – Col. 2 line 62- Col. 3 line 10; Kent - Col. 3 lines 4- 7, lines 40- 43). Furthermore, both references teach the plates being supported on grate (Cosby – Fig. 2 and Col. 4 lines 32- 36; Kent – Col. 2 lines 18- 19, Col. 6 lines 26- 34 and Fig. 5) which further indicates that one of ordinary skill in the art would have found the substitution predictable.
McClellan teaches a porous agglomerate of a rubber granulate (Abstract and Col. 2 lines 26- 31 teach a microcellular polyurethane composite material comprising desiccated rubber particles embedded in a microcellular matrix of polyurethane. A microcellular matrix is a specific type of foam with micron scale bubbles) of rubber particles ranging in the size from 1 mm to 20 mm (Col. 3 lines 21- 31 teach rubber particles in the range of 100 microns to 1 inch, which corresponds to a range of 0.1 mm to 25.4 inches. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and a polyurethane resin used as a binder, the rubber particles being bonded to each other by the polyurethane resin used as a binder (Abstract, Col. 2 lines 26- 31, Col. 4 lines 60- 64 teach mixing rubber particles, polyol, polyisocyanate, catalyst, and blowing agent to form prescursor blend which is cured to produce a microcellular polyurethane composite. Curing hardens the polyurethane thus bonding the embedded rubber particles to the cured polyurethane), whereby the rubber particles are sufficiently spaced and the binder is sufficiently minimally invasive, so that the Col. 2 lines 26- 31 and Col. 3 lines 21- 31 teach a microcellular matrix of polyurethane with embedded rubber particles in the range of 100 microns to 1 inch. Since the claimed and prior art porous agglomerates are substantially identical in structure or composition, a prima facie case of obviousness has been established. Please see MPEP 2112.01(I) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) for further details); and
wherein the element is made by mixing the rubber particles and the polyurethane resin used as a binder and pouring the mixture into the cavity through the opening and onto a support grid or lattice, allowing excess binder, if any, to drain away through the lattice or grid, thus ensuring the formation of the pores between the particles (Please see Claim Interpretation section above. The combination of Cosby, Kent, and McClellan form a device structurally indistinguishable from the structure implied by this product-by-process limitation).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the material of the element taught by Cosby in view of Kent to incorporate rubber granulates and polyurethane resin binder as taught by McClellan motivated by forming a microcellular composite material that is structurally strong and is wear resistant (McClellan - Col. 2 lines 26- 31) and motivated by recycling rubber based products to form the foam, which reduces waste and typically reduces the cost of raw materials (based on McClellan – Col. 1 lines 12- 17). Kent further teaches that a portion (28) of the filtering device (20) is desirably durable and cost effective (Col. 3 lines 20- 26) which indicates that one with ordinary skill in the art would be motivated to use the strong, wear resistant microcellular composite material that is formed by recycling discarded rubber tires.

Regarding claim 22, Cosby teaches the element (24) is a porous continuous layer (Figs. 2- 3 and Col. 4 lines 32- 48 teach the fine mesh screen 24 having openings therein. Therefore, the fine mesh screen 24 reads on the claimed porous continuous layer) applied 26) and extending to the wall of said cavity so as to seal off the opening (Fig. 2 and Col. 4 lines 19- 25, lines 32- 48 teach the fine mesh screen 24 supported by wire mesh 26 and extending from the wall of the cavity to cover the claimed opening).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the element/lattice (24) of Cosby to be between 1 cm and 4 cm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Furthermore, one would have been motivated to scale the size of the element to be between 1 cm and 4 cm in order to increase or decrease the filtering effect of the element. Additionally, one would have been motivated to scale the size of the element to be between 1 cm and 4 cm to accommodate particular gutter shapes and sizes (Olthoff-1 – [0021]).
Cosby does not explicitly teach a porous material comprising a rubber granulate of rubber particles ranging in size from 1 mm to 20 mm bonded with a polyurethane resin.
McClellan teaches a porous material comprising a rubber granulate (Abstract and Col. 2 lines 26- 31 teach a microcellular polyurethane composite material comprising desiccated rubber particles embedded in a microcellular matrix of polyurethane. A microcellular matrix is a specific type of foam with micron scale bubbles) of rubber particles ranging in size from 1 mm to 20 mm (Col. 3 lines 21- 31 teach rubber particles in the range of 100 microns to 1 inch. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) bonded with a polyurethane resin (Abstract, Col. 2 lines 26- 31, Col. 4 lines 60- 64 teach mixing rubber particles, polyol, polyisocyanate, catalyst, and blowing agent to form precursor blend which is cured to produce a microcellular polyurethane composite. Curing hardens the polyurethane thus bonding the embedded rubber particles to the cured polyurethane).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the material of the element taught by Cosby to incorporate rubber granulates and polyurethane resin binder as taught by McClellan motivated by reasons set forth in claim 21.

Regarding claim 23, Cosby teaches the lattice (26) is a screen made of metal of plastic material having a mesh size of 3 mm to 8 mm (Col. 4 lines 32- 36 teaches a plastic mesh 26 having a quarter inch gauge which is 6.35 inches).

Regarding claim 31, Cosby teaches the lattice (26) is a screen made of metal of plastic material having a mesh size of 3 mm to 8 mm (Col. 4 lines 32- 36 teaches a plastic mesh 26 having a quarter inch gauge which is 6.35 inches).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0178072 A1 (“Olthoff-1”) and USP 5385953 (“McClellan”), as applied to claim 14, further in view of US 2013/0145699 A1 (“Olthoff-2”)
Regarding claim 26, Olthoff-1 does not explicitly teach the element further comprises an internal reinforcement armature.
Olthoff-2 teaches the element further comprises an internal reinforcement armature (57, 59) (Figs. 2, 8- 9 and [0026- 0027] teach support brackets 57 or gutter spikes 59, where the gutter protector 10 is positioned around the brackets 57 or spikes 59).
It would have been obvious to one with ordinary skill in the art at the time of the filing to substitute the spikes (22) of Olthoff-1 with the embedded spikes (57, 59) of Olthoff-2 because Olthoff-1 – [0020]; Othoff-2 – [0026]).

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
The Applicant argues (Pages 8- 9 of Remarks) that the limitation “wherein the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that pores form between the particles” is clear and definite. The Applicant remarks that the clause "so that pores form between the particles" modifies both "the rubber particles are sufficiently spaced" and "the binder is sufficiently minimally invasive." The Applicant further submits that it is the spacing of the particles that forms the pores (not bubbles in foam), and further requires that the polyurethane between the particles is sufficiently minimal so as to allow that it is the spacing of the particles that forms the pores.
The Examiner respectfully disagrees with this argument. The claimed limitation “the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that pores form between the particles” (emphasis added) is indefinite. One of ordinary skill in the art could not reasonably ascertain the scope of these claimed limitations in light of the specification and therefore these limitations are indefinite. 
Firstly, the term “sufficiently” is relative and what is sufficient would vary from person to person. Therefore, one of ordinary skill in the art would not be able to reasonably ascertain the scope of these claimed limitations. 
Secondly, it is unclear what minimal spacing of the rubber particles is sufficient to form pores between the rubber particles. The Applicant has described no relationship between the 
Thirdly, it is unclear how one would even measure the level of invasiveness of a binder. How is the binder invasiveness quantified? One of ordinary skill in the art would not ascertain the scope of “sufficiently minimally invasive between the particles, so that pores form between the [rubber] particles” because one of ordinary skill in the art would have no idea how to quantify the invasiveness, let alone what the applicant deems sufficient.
The Examiner believes if Applicant addressed these points, the claim limitation would be sufficiently clear. However, the Applicant makes no effort to describe the structure in a way that would allow one of ordinary skill in the art to ascertain the scope of the claim. Instead, the Applicant introduces a product-by-process limitation which hardly illuminates the core issue of this limitation.

The Applicant argues that a product-by-process element has been added to the claim to specify how the device is made. The Applicant argues that the structure that results from this process is the structure that is compared to the prior art. The Applicant argues that Olthoff-1 as modified by McClellan does not meet the product-by-process limitations because in the proposed combination it is the polyurethane that forms the pores, and not the spacing of the particles, and because the polyurethane foam is too invasive and voluminous between the particles to allow the spacing of the particles to form the pores between the particles. The Applicant concludes that this is an additional way in which the claims distinguish the basic structure of the invention from the prior art. 
The Examiner respectfully disagrees with this argument. The Applicant makes conclusory statements such as “the structure that results from this process is the structure that 

	The Applicant argues that the combination of Olthoff-1 and McClellan would result in only rubber particles embedded in an open cell foam, with pores configured the same as in Olthoff-1 and not configured as required by the claims, which require “rubber particles” that are “bonded to each other by the polyurethane resin used as a binder” while nevertheless forming a “porous agglomerate” that must conform to the functional language of “wherein the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that pores form between the particles.”
	The Examiner respectfully disagrees with this argument. Applicant’s reasons for distinction relies on a narrow and subjective interpretation of the claim language. The Examiner renews arguments from previous Office Actions. The combination of Olthoff-1 and McClellan would read on the claimed limitation of “wherein the rubber particles are sufficiently spaced, so that pores form between the particles, and the binder is sufficiently minimally invasive between the particles, so that pores form between the particles” because the claimed and prior art porous agglomerates are substantially identical in structure or composition, a prima facie case of obviousness has been established. Please see MPEP 2112.01(I) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) for further details. Additionally, the foam taught in McClellan would comprise an extremely great number of pores and particles. Therefore, it would be reasonable to conclude that there are at least some arbitrary pores which form between some arbitrary rubber granulate particles. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744